Citation Nr: 0816928	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  03-26 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
worsening of cervical myelopathy with loss of use of both 
upper extremities, claimed as a result of VA treatment in 
September 2003. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had active service from December 1969 to February 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In December 
2005, the veteran testified before a Decision Review Officer 
(DRO); a transcript of that hearing is of record.  In 
November 2007, the Board remanded the claims to schedule an 
appropriate Board hearing.  The veteran failed to appear for 
a Board hearing scheduled in February 2008 and good cause has 
not been shown for his failure to report.  Accordingly, the 
veteran's hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2007).


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran's 
worsening of cervical myelopathy with loss of use of both 
upper extremities was not the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault following VA treatment in September 
2003. 

2.  A chronic left knee disorder was not manifested in 
service, arthritis was not manifested in the first 
postservice year, and any current left knee disorder is not 
shown to be related to the veteran's service or to an injury 
therein.

3.  A chronic right ankle disorder was not manifested in 
service, arthritis was not manifested in the first 
postservice year, and any current right ankle disorder is not 
shown to be related to the veteran's service or to an injury 
therein.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation for 
worsening of cervical myelopathy with loss of use of both 
upper extremities claimed as a result of VA treatment in 
September 2003, under the provisions of 38 U.S.C.A. § 1151, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.358 (2003), and 
3.358(a) as amended at 69 Fed. Reg. 46426- 46435 (August 3, 
2004), codified at 38 C.F.R. § 3.361 (2007).

2.  A left knee disorder, including arthritis, was not 
incurred during active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

3.  A right ankle disorder, including arthritis, was not 
incurred during active service. 38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims (Veterans Court) has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC). Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, in regards to the service connection claims, the VCAA 
duty to notify was satisfied by way of a letters sent to the 
appellant in December 2001, January 2006, and March 2006 that 
fully addressed all four notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  In January 2006, 
the appellant was also asked to submit any evidence in his 
possession that pertained to the claims.  In the present 
case, the May and August 2000 rating decisions that are the 
basis of this appeal were decided prior to the enactment of 
the VCAA.  The Veterans Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  After enactment of 
the VCAA, the veteran was sent notice in December 2001, 
January 2006, and March 2006, after which a June 2002 rating 
decision, a July 2003 statement of the case (SOC), and 
subsequent SSOC's readjudicated the claims.  

In regards to the 38 U.S.C.A. § 1151 claim, February 2006, 
August 2006 letters fully addressed all four notice elements.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  In February 
2006, the appellant also was asked to submit any evidence in 
his possession that pertained to the claim.  The Board notes 
that the RO sent the veteran a letter in August 2006 
informing him of the Dingess requirements.  See Dingess, 19 
Vet. App. at 484.  The RO attempted to inform the veteran of 
the duties to assist and notify with proper VCAA notice in 
July 2004, prior to the initial adjudication of the claim; 
however, this notice was returned as undeliverable by the 
postal service.  After the initial rating decision, proper 
VCAA notice was provided and the claim was readjudicated by 
March 2006, July 2006, and February 2007 SSOC's.  Despite the 
error in timeliness as to this notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision. See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (holding that, where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  As the Board concludes below that 
the claims must be denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  See Mayfield, 20 Vet. 
App. at 543.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
A July 2006 Memorandum was added to the file that found that 
the outpatient treatment records from Cleveland VAMC for the 
period of 1978 to 1980 were unavailable for review.  It was 
noted that all procedures to obtain outpatient treatment 
records for this veteran were followed correctly.  Evidence 
of written and telephonic efforts to obtain these records are 
shown in the claims file.  All efforts to obtain the needed 
information have been exhausted and further attempts would be 
futile.  The veteran also has not identified any other 
pertinent medical records.  

In January 2007, a VA examiner reviewed the entire claims 
file for the 38 U.S.C.A. § 1151 claim.  In an August 2007 
statement, the veteran's representative indicated that a 
physician's assistant was not qualified to render a medical 
opinion.  The Board notes that, in Cox v. Nicholson, 20 Vet. 
App. 563 (2007), however, the Veterans Court held that it has 
never required that medical examinations under section 5103A 
only be conducted by physicians.  As provided by 38 C.F.R. 
§ 3.159(a)(1), "competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions."  In Cox, a nurse practitioner was 
found to fit squarely into the requirement of section 
3.159(a)(1) as a provider competent to provide diagnoses, 
statements, or opinions.  Similarly, in this case, the 
January 2007 VA examiner was a physician's assistant; thus, 
this examination meets the requirements of section 
3.159(a)(1).  Moreover, the January 2007 VA examiner reviewed 
the veteran's claims file and provided competent medical 
evidence, as discussed below.  The Board concludes that the 
January 2007 examination report is sufficient for a decision.

The Board has considered whether a VA examination(s) was 
required in regards to the claims seeking service connection 
under the duty to assist provisions codified at 38 U.S.C.A. § 
5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4).  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
Factors to consider in determining whether an examination is 
necessary include whether there is evidence of a current 
disability, and whether there is evidence that the disability 
may be associated with the veteran's military service but 
there is not sufficient medical evidence to make a decision 
on the claim. Id.  The evidence of record regarding the 
service connection claims is such that the duty to obtain a 
medical examination is not triggered for these claims.  Here, 
the competent evidence of record does not suggest either that 
the veteran had a left knee disability, right ankle 
disability, or arthritis during service or that he has a 
current left knee disability, right ankle disability, or 
arthritis which might be associated with service.  The 
Veterans Court has held that the veteran's lay testimony 
cannot constitute competent evidence as to the issue of 
whether or not he had a bilateral foot problem in service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As will 
be discussed in detail below, his service medical records not 
reveal any complaints, treatment, or diagnoses of a left knee 
disorder, right ankle disorder, or arthritis.  See McLendon, 
20 Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (holding that a veteran is required to 
show some causal connection between his disability and his 
military service).  Thus, there is no requirement to obtain a 
VA medical examination in this case.  In summary, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.



Factual Background

Service medical records (SMR's) show that the veteran was 
seen in December 1969 for complaints of pain in his right 
foot for the past two days.  The impression was heel 
contusion with extensor tendonitis.  Service medical records 
are negative for any complaints, treatment, or diagnoses of 
left knee or right ankle disorders, including arthritis. 

Treatment records dated in October 1993 to September 1999 
from Cleveland VA Medical Center (VAMC) noted complaints of 
longstanding lower extremity dysfunction reported by the 
veteran beginning in 1970 from a fall.  An October 1993 
hospital record reported that over the past 5 years, the 
veteran developed back pain, progressive leg weakness, 
paresthesias of either lower extremity, intermittent weakness 
of the left arm shoulder girdle, pain with radiation to the 
left side and a 20 pound weight loss over the last six 
months.  He was no longer able to walk more than a few feet 
secondary to pain in his back and uncontrollable twitching of 
either leg.  He was unable to work for the last six months.  
The veteran did not see a physician until several months ago, 
in which he was referred to a neurologist who suggested that 
he might have multiple sclerosis and recommended that he come 
to VA where an MRI could be performed.  He delayed several 
months finally presenting in the emergency room where he was 
felt to be myelopathic and was admitted in October 1993.  An 
MRI indicated that there was no evidence of plaque formation 
consistent with multiple sclerosis.  Based on the MRI results 
the veteran was felt to be a candidate for surgical therapy 
on his spinal cord compression.  Neurosurgery was consulted 
and they discussed the procedure with him.  He empathetically 
refused any surgical intervention on the basis that he had 
friends who became paralyzed by surgery.  He accepted that he 
would become paraplegic and possibly quadriplegic without 
therapy, but preferred to become that way slowly than to wake 
up from surgery completely paralyzed.  An October 2003 record 
included the diagnosis of spinal cord compression secondary 
to degenerative joint disease. 

A May 1994 record noted that the veteran refused surgery and 
neurologically there was not much that could be done.  A July 
1997 record noted complaints of progressive arm and leg 
dysfunction secondary to cervical myelopathy.  Based on the 
results of an MRI that showed evidence of compression at C4-
5, he was admitted for surgery, the veteran underwent C4-5 
corpectomy and fusion of the anterior cervical aplasia.  A 
neurological examination post-operatively was unchanged, but 
he felt that his hand paresthesia had slowly resolved.  An 
August 1999 record reported severe cervical myelopathy 
secondary to traumatic neck injury.  September 1999 record 
noted that he had been wheelchair bound since 1988 due to 
cervical disc disease/myelopathy paraplegia.  A September 
1999 MRI showed fusion of the vertebral bodies from the level 
of C3 to C7 with a metallic ball in front of the vertebral 
bodies.  The cord appeared to be atrophic with no definite 
sign of compression.  

Treatment records dated in 2000 from VA North Texas Health 
Care System showed progressive myelopathy due to cervical 
stenosis.  A March 2000 record summarized the veteran's 
medical history and noted that the veteran was recommended 
for neck surgery in 1990 and 1993, in which he refused.  He 
finally underwent surgery in 1997.  He reported that up until 
1990, he could stand with help, but could not walk.  
Beginning in 1993, he could no longer stand and has not stood 
since that time.  He did not report any further progressive 
lower extremity weakness since that time.  The impression was 
cervical myelopathy; chronic pain; rule out spinal cord 
lesion with ongoing myelopathy, potentially in thoracic spine 
in region of prior degenerative disease; questionable symptom 
magnification of moderate to severe degree; noncompliance 
with spasticity medication (baclofen), usual drug choice and 
generally very effective for spasticity of spinal cord 
origin; neurogenic bladder of unclear severity; questionable 
neurogenic bowel; and questionable neurogenic skin.  It was 
noted that although the veteran had known cervical 
myelopathy, there were several inconsistencies present on 
physical examination such as: upper and lower extremity 
weakness presented were severe despite no significant muscle 
atrophy; subjective sensory loss from C2 was higher than 
veteran's know cervical cord lesion; lower extremity weakness 
was much worse than upper extremity weakness, unusual for 
incomplete cervical lesion (would expect more biceps and 
deltoid weakness with C4-5 cord lesion); and with the true 
lower extremity weakness of the severity exhibited on 
physical examination, more severe voiding dysfunction would 
be expected to present with potential attendant complications 
such as incontinence, retention, UTIS, and renal involvement 
(there was only historical evidence at this time).  A March 
2000 record included a diagnosis of degenerative arthritis in 
regards to the veteran's back disorder. 

During his May 2003 RO hearing, the veteran testified that he 
tripped and injured his left knee and right ankle during 
basic training at Paris Island.  

Treatment records dated between July to October 2003 from VA 
North Texas Health Care System showed that on September 21, 
2003, the veteran was seen in the emergency room with a three 
day history of bilateral upper extremity weakness while on a 
fishing trip.  He originally went to a hospital in Oklahoma 
but was transferred to VA for care since he was a patient of 
the spinal cord injury (SCI) unit.  A history of severe 
cervical myelopathy status post C4-5 corpectomy, strut 
grafting and plating with long history of severe lower 
extremity weakness was noted.  The resident physician 
informed the veteran that although the weakness was a few 
days old the physician wanted to admit the veteran, obtain an 
MRI, and make further arrangements with the SCI team.  It was 
noted that the veteran did not want to be admitted but would 
follow up with the SCI team.  It was noted that the veteran 
should be seen in the neurosurgery clinic after the MRI was 
complete.  A subsequent record indicated that the veteran was 
to be discharged home and have an MRI done in the morning.  
While he was on his way home from the hospital, he passed 
out.  He did not remember any events leading to his loss of 
consciousness.  The veteran returned to the emergency room 
and was admitted to the SCI unit.  He indicated that since 
his surgery in 1997, with subsequent stent grafting/plating 
placed, he had multiple episodes of blurry vision and called 
it "black outs".  He indicated that over the last few years 
these episodes have worsened such that he had them for longer 
durations and typically knew when they were coming.  He 
stated that he was told by his spinal cord physicians that 
this was normal symptomatology of the surgery/and hardware 
present.  

A September 22, 2003, record noted that the veteran reported 
a slow progression of weakness over the past three days.  It 
was also noted that the SCI attending physician and the 
veteran had discussed the complaints of worsening weakness on 
several occasions in the past, but that the veteran was 
adverse to any surgical intervention.  An MRI of 2002 showed 
cord signal, prior fusion C3-, but residual spurs, one of 
which was causing indention of spinal cord.  The impression 
was prior myelopathy, now with symptoms of marked worsening 
in upper extremities.  Use of a cervical collar was 
continued.  Another September 22, 2003, record noted that it 
was unfortunate that the veteran waited three days from the 
onset of his symptoms to report to the emergency room.  A 
September 30, 2003, record noted that the cervical MRI showed 
cord signal abnormality probably myelomalacia posterior to 
C6, and multilevel severe spinal stenosis, worst at C4-5 and 
C5-6 (6mm), with spurs indenting the cord.  The impression 
was subacute worsening of function, but it was unclear how 
much related to cord compression versus pain versus 
psychologic stressors/other factors.  

November 2003 statements from D. L. O. and the veteran's 
spouse indicated that on September 21, 2003, they arrived at 
the Dallas VA emergency room around 11:30 am to find the 
veteran sitting in his wheelchair over in the corner in a 
great deal of pain and wearing a neck brace.  The neurologist 
who was on duty at that time indicated that neurology would 
not take him and that he should be seen in the SCI unit.  
However, there was no one in the SCI unit who could admit 
him.  The neurologist indicated that the veteran would likely 
be sent back to the emergency room, so the best thing to do 
would be to go home and set up a follow up appointment to 
have an MRI done.  The veteran decided to go home.  On his 
way home he became sick and started to choke and shake.  He 
was driven back to the emergency room and the initial 
neurologist who had seen him earlier had left for the day.  
The neurologist was called and informed the emergency room 
physician that the veteran had refused treatment.  His wife 
indicated that the veteran never refused treatment.  The 
veteran was put into a bed, given a shot, was admitted around 
6:30 or 7 pm, and was taken to the SCI unit where he stayed 
until he was discharged on October 4, 2003.  D. L. O. 
indicated that no treatment was provided to the veteran from 
11:30 am to 6:30 or 7 pm that evening.  

In his November 2003 38 U.S.C.A. § 1151 claim, the veteran 
indicated that he went on a fishing tour in Oklahoma on 
September 20, 2003.  At the end of the day he began to feel 
sick and lost strength in his arms.  He indicated that he 
further damaged his cervical spine and had a progression of 
weakness from his neck down.  He was taken to VA hospital in 
Oklahoma and was transferred to the Dallas VA Hospital via 
ambulance since he was a patient at the spinal cord unit 
there.  He was not given a neck collar and was set up in the 
front seat to ride for five hours to the Dallas VAMC.  He 
indicated that the neurologist in Dallas told him that there 
was a slight window of opportunity where there had been a 
chance to prevent further damage to his cervical spine, in 
which the veteran indicated that he did no receive any type 
of treatment.  After arriving at Dallas VAMC he was pushed 
into the lobby area in a corner and sat all day.  He 
indicated that he did not refuse treatment; he just did not 
receive any.  He was laid down, given a shot for pain, placed 
in a cervical collar (around 6:30 or 7 pm), and stayed in his 
wheel chair all day sitting in the lobby.  The veteran claims 
that the window of opportunity closed for him in regards to 
him getting any sensation or use back into his arms and neck.  
He now had severe pain in his neck and back with loss of 
sensation from his neck down.  He was extremely weak and 
fatigued all of the time.  

Treatment records dated from November 2003 to June 2004 from 
VA North Texas Health Care System showed continued treatment 
for cervical myelopathy.  The veteran continued to have 
intermittent paralysis and parethesias, or numbness of his 
entire upper extremities, and intermittent loss of use of 
upper extremities.  

In a September 2004 statement, the veteran restated his 
contentions and added that he felt that he received further 
damage to his cervical area which caused the extremity 
weakness in his upper arms because of the lack of care and 
attention received in Oklahoma and Dallas. 

At his December 2005 RO hearing, the veteran indicated that 
his did not have any evidence to present regarding his 
claim's seeking service connection for a left knee, right 
ankle, and arthritis disorder and restated his contentions in 
regards to his 38 U.S.C.A. § 1151 claim. 

In December 2005, a September 20, 2003, record from Muskogee 
Oklahoma VAMC was added to the claims file.  The record 
showed that the veteran came to urgent care due to acute loss 
of function of his right arm.  It was noted that the veteran 
was a quadriplegic who received his care at the Dallas VA 
spinal cord center and up until today had preservation of use 
of right arm.  He came to a bass tournament and while at the 
tournament, he suddenly lost the use of his right arm without 
trauma.  The veteran stated that he wished to be transported 
to Dallas as soon as possible and did not want care at 
Oklahoma VAMC.  The veteran was offered corticosteroids, but 
declined.  Transportation was authorized and a hired car 
transported the veteran to Dallas.    

Medical records considered in conjunction with the award of 
Social Security Administration (SSA) disability benefits were 
added to the claims file in December 2005.  The records 
showed that benefits were awarded for disorders of the back, 
discogenic and degenerative with congential stenosis of the 
cervical spine.  The disability began in October 1993.  The 
records were comprised of duplicative treatment records from 
1993 and 2001 to 2002 treatment records from VA North Texas 
Health Care System that showed continued treatment for 
cervical myelopathy, para-paresis, chronic pain syndrome, and 
degenerative joint disease and arthritis

Treatment records dated from 2005 to 2006 from VA North Texas 
Health Care System showed continued treatment for cervical 
myelopathy.  A history of episodes of transient quadriplegia, 
which resolved spontaneously, was noted.  It was noted that 
medically, the veteran continued to do well.  He functioned 
with a manual wheelchair.  In November 2005, he had 
complaints of getting weaker.  He was seen by neurosurgeon, 
but refused any surgical procedure.  He was continued on his 
current conservative care and an emergency room warning was 
given regarding any change of bowel/bladder or function 
status.  

A January 2007 VA medical examination report noted that the 
claims file was reviewed.  A summary of the veteran's past 
medical history indicated that a nonservice-connected 
cervical myelopathy was diagnosed in 1993.  At that time, the 
veteran refused surgery.  He later had a C3 through C6 
decompression and fusion with hardware done at VA in Ohio 
in1997.  Since that time, he has not done well and has had 
significant pain and weakness.  He was on multiple narcotic 
pain relievers with only partial improvement.  He was 
followed in the spinal cord injury unit at the Dallas VA 
hospital.  He had an episode in September 2003 from fishing 
and had an acute worsening of the condition.  He had an 
increase of pain in his neck which was unlike his normal neck 
pain.  He developed a headache that night and his hands 
became numb.  He was taken to the hospital in Oklahoma and 
was eventually transferred to the Dallas VA because he was 
followed there.  He claimed that his condition was 
permanently worsened by having to be transferred by ambulance 
to Dallas and by having to sit in the lobby area of the 
emergency room for a long period of time.  The VA examiner 
noted that the veteran was evaluated and discharged as there 
was no known change in his condition.  An MRI showed no 
change.  He was later admitted to the hospital and was 
evaluated by the neurosurgery service.  The review of the 
case showed no change and there was not any worsening of the 
condition on plane x-ray or on MRI.  The VA examiner found 
that the veteran appeared to merely be angry about the 
transfer and waiting time to be evaluated.  The VA examiner 
commented that the veteran had a stable condition and did not 
need any emergent treatment.  There was no indication from 
any of the records that his condition worsened by either the 
ambulance ride from Oklahoma or the long wait in the 
emergency room waiting area.  

Legal Criteria and Analysis

38 U.S.C.A. § 1151 Claim

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed on or after October 1, 1997, as here, the 
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To determine whether a veteran has additional disability, VA 
compares the veteran's condition immediately prior to the 
beginning of medical or surgical treatment to the veteran's 
condition after such care has ceased.  38 C.F.R. § 3.361(b).

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause. 38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d).

The veteran alleges that he received further damage to his 
cervical area which caused the extremity weakness in his 
upper arms because of the lack of care and attention received 
in Oklahoma and Dallas.  However, in January 2007 a VA 
examiner reviewed the claims file and found that there was no 
indication from any of the records that his condition 
worsened by either the ambulance ride from Oklahoma or the 
long wait in the emergency room waiting area.  There is no 
competent medical evidence or opinion of record to the 
contrary.

Additional evidence in support of the veteran's § 1151 claim 
is his own lay assertions and RO hearing testimony.  As a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997). 

The Board finds that the preponderance of the evidence is 
against the veteran's claim that the veteran's worsening of 
cervical myelopathy with loss of use of both upper 
extremities was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA following treatment in September 
2003.  The veteran has not met the threshold requirement for 
establishing entitlement to § 1151 benefits, i.e., showing 
that he has additional disability caused by VA treatment. 38 
C.F.R. § 3.361(b).  Hence, it is not necessary to address 
further requirements to establish entitlement to the benefit 
sought, including whether there was negligence or other 
instance of fault on the part of VA (or whether there is 
disability due to an unforeseen event).  However, it is noted 
that the veteran's allegations as to VA fault are nonspecific 
and that there is no competent evidence (medical opinion) 
questioning the care VA provided.  

Service Connection Claims

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability). 
Hickson v. West, 13 Vet. App. 247, 248 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

The Board finds that the preponderance of the evidence is 
against the veteran's claims of service connection for a left 
knee disability and for a right ankle disability.  Although 
SMR's show that the veteran was seen in December 1969 for 
complaints of pain in his right foot as a result of a heel 
contusion with extensor tendonitis, these records are 
completely negative for any complaints, treatment, or 
diagnosis of a left knee or right ankle disability at any 
time during active service.  There also is no competent 
evidence that arthritis of the left knee and/or right ankle 
was manifested in the veteran's first postservice year.  
Consequently, service connection for a left knee and/or right 
ankle disorder on the basis that such disability became 
manifest in service, and persisted, or on a presumptive basis 
for left knee and right ankle arthritis as a chronic disease 
under 38 U.S.C.A. § 1112 is not warranted.

The veteran also did not present or identify any competent 
medical evidence of a current left knee or right ankle 
disability.  The veteran was advised specifically that to 
establish service connection for a claimed disability, as a 
threshold requirement he must show he actually has such 
disability.  The appellant has raised unsubstantiated 
theories that he has current left knee and right ankle 
disorders, including arthritis, that are residuals of his in-
service left knee and right ankle injuries during basic 
training.  He has not alluded to or identified evidence of a 
competent basis for medically relating any current left knee 
or right ankle disorders to any left knee or right ankle 
injuries inservice.  The evidence of record is negative for 
any current left knee or right ankle disorders.  
Consequently, the threshold requirement for establishing 
service connection for a left knee and right ankle 
disability, i.e., competent evidence that the veteran now has 
a chronic disability of the left knee and right ankle is not 
met.  See Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. 
at 225.  

While the Board does not doubt the sincerity of the 
appellant's beliefs regarding his claim for service 
connection for left knee and right ankle disorders, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the medical relationship between any 
current left knee and right ankle disorders and his service. 
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the 
veteran's assertions alone, while considered by the Board, 
cannot provide a basis for a grant of service connection for 
left knee and right ankle disorders. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied. 

Entitlement to service connection for a right ankle 
disability is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
worsening of cervical myelopathy with loss of use of both 
upper extremities, claimed as a result of VA treatment in 
September 2003, is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


